Citation Nr: 9902700	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from August 1961 through 
March 1965 and from October 1965 through December 1969.  His 
awards and decorations included the Republic of Vietnam 
Campaign Medal and the Vietnam Service Medal.

This matter came to the Board of Veterans Appeals (Board) on 
appeal from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  

In November 1997, the veteran had a hearing at the M&ROC.  At 
that time, he withdrew his claim of entitlement to a 
compensable rating for the residuals of a laceration of the 
left middle finger.  Therefore, that issue will not be 
considered below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.

2.  The veteran did not serve in combat and a verified 
service stressor productive of post-traumatic stress disorder 
is not shown by the evidence of record.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With respect 
to PTSD, service connection requires credible supporting 
evidence that the reported in-service stressor(s) occurred, 
medical evidence showing a clear diagnosis of PTSD, and 
medical evidence showing a link between the reported in-
service stressor(s) and the current symptomatology.  
38 C.F.R. § 3.304(f).  

The nature of the evidence required to establish whether the 
reported in-service stressors occurred is dependent upon 
whether the reported stressors were related to combat.  If a 
reported stressor arose from a combat experience and there is 
verification that a veteran engaged in combat, the veterans 
lay testimony about the stressor is conclusive proof as to 
the occurrence of the stressor, provided the testimony is 
credible, i.e., consistent with circumstances, conditions, or 
hardships of such service.  If a reported stressor arose from 
a noncombat experience, a veterans lay testimony regarding 
the stressor is insufficient to establish the occurrence of 
the stressor; the stressor must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); 38 C.F.R. § 3.304(f).  

VA outpatient records show that the veteran was interviewed 
by a staff psychologist in February 1997.  The veteran 
reported that his 12 months of service in Thailand were 
extremely stressful because he was unarmed and the compound 
was unprotected except for a few Thai officers who carried 
antique and basically worthless weapons.  The men in 
the compound were fearful because they knew that if they were 
discovered by the enemy they would have no way of protecting 
themselves.  Another major fear was the presence of tigers 
and cobras in the area.  Two events having to do with tigers 
were particularly traumatic for the veteran.  On one 
occasion, he heard horses near the compound screaming; the 
next morning he discovered a horse and a colt had been 
partially eaten by tigers.  On another occasion, one of the 
men in the compound began screaming hysterically as he was 
walking from one building to another.  The veteran and others 
went to assist the man and found him to be frozen in shock.  
It turned out that a dog on the compound had accidentally 
touched the mans hand.  The veteran cited this as an example 
of the terror his unit experienced while moving from one 
building to another.  The veteran claimed to currently 
experience quick flashes of terror reminiscent of the way he 
felt when he went anywhere within the compound in Thailand.  
He also claimed to avoid anything that might remind him of 
his experiences in Thailand and to have a marked lack of 
interest in activities.  The psychologist diagnosed post-
trauma experienced in the military.

The record reflects that the veteran underwent a VA 
examination in April 1997 for the purpose of determining if 
he had PTSD.  In reference to his alleged service stressors, 
the veteran reported that he served for a year in a jungle in 
Thailand where there were cobras and tigers and that actual 
fighting was only 30 to 60 kilometers away.  He denied being 
in combat and he did not recall any of the names of the 
people with whom he served.  The diagnoses were some symptoms 
of PTSD and history of alcohol dependence.  The examiner 
commented that the veteran did not claim to have nightmares 
related to his military service.  He did not seem to have any 
difficulty with intrusive, distressing recollections of any 
traumatic event and did not describe any incident in which he 
felt as though a traumatic event were recurring.  The veteran 
did not mention any avoidance of stimuli associated with 
trauma or avoidance of any activities or situations.  He 
described no particular diminished interest in significant 
activities or detachment or estrangement from others.

The veteran was also seen by VA on an outpatient basis in 
April 1997.  He underwent psychological testing but the 
examiner did not report any diagnoses on the basis of the 
test results.  He was also evaluated by an attending 
physician.  In reviewing the veterans history of 
psychological trauma, the physician noted incidents in the 
veterans childhood but did not refer to any incidents in 
service.  The diagnoses included PTSD.  Under Axis IV, the 
physician stated that traumatic experiences in Southeast Asia 
caused the veterans PTSD, but she did not identify any 
specific stressors, indicate that the veteran described 
flashbacks or nightmares related to service stressors or 
otherwise discuss any symptoms related to alleged service 
stressors.

In his April 1997 stressor statement, the veteran stated that 
there was no specific stressful incident.  He claimed that 
the entire year spent in Thailand was stressful.  He 
essentially reiterated the information provided when he was 
seen by VA on an outpatient basis in February 1997.  The 
veteran provided a similar description of his alleged 
stressors at a hearing before a hearing officer at the M&ROC 
in November 1997.      

The only clear diagnosis of PTSD is the diagnosis of PTSD 
rendered by the attending physician in April 1997.  Although 
this physician attributed the PTSD to service stressors, the 
only specifically identified stressors were ones occurring in 
the veterans childhood.  Moreover, the physician did not 
identify any flashbacks, nightmares, avoidance of activities 
or other symptomatology specifically related to service 
stressors.  In sum, the physician did not adequately support 
the diagnosis.  Although the February 1997 VA outpatient 
record includes a description of the veterans alleged 
service stressors and indicates that the veteran was 
experiencing symptoms related to those stressors, the 
psychologist did not render a diagnosis of PTSD.    

The April 1997 VA examination for compensation purposes was 
performed specifically to determine if the veteran has PTSD.  
The examiner did not diagnose PTSD.  The Board has found the 
report of this examination to be more probative than the 
evidence supportive of the claim because the examiner 
properly supported the conclusion that the veteran did not 
meet the diagnostic criteria for PTSD.  Therefore, in the 
Boards opinion, the preponderance of the medical evidence is 
against the claim.

The Board further notes that the veteran has not alleged any 
combat stressors and the record contains no corroboration of 
his alleged non-combat stressors.  The incidents identified 
by the veteran involving a horse and a colt being partially 
eaten by a tiger and a fellow soldier believing he was being 
attacked by a tiger when he was actually being licked by a 
dog are not cited as stressful incidents but rather are cited 
as evidence of the stressful environment in which the veteran 
served in Thailand.  The veteran has provided general 
statements concerning the stress of his service in Thailand 
but he has identified no specific stressor which the Board 
could verify through further development of the record. 

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
